
	

114 HR 197 IH: Respect for Marriage Act
U.S. House of Representatives
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 197
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2015
			Mr. Nadler (for himself, Ms. Ros-Lehtinen, Ms. Pelosi, Mr. Hoyer, Mr. Clyburn, Mr. Becerra, Mr. Crowley, Mr. Conyers, Mr. Polis, Mr. Cicilline, Mr. Sean Patrick Maloney of New York, Mr. Pocan, Ms. Sinema, Mr. Takano, Mr. Blumenauer, Ms. Bonamici, Ms. Brownley of California, Mrs. Capps, Mr. Capuano, Mr. Cárdenas, Mr. Cartwright, Ms. Chu of California, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Connolly, Mr. Courtney, Mr. Cummings, Mrs. Davis of California, Mr. DeFazio, Ms. DeGette, Ms. DelBene, Ms. DeLauro, Mr. Deutch, Mr. Doggett, Mr. Michael F. Doyle of Pennsylvania, Mr. Ellison, Ms. Eshoo, Mr. Farr, Mr. Foster, Ms. Frankel of Florida, Ms. Gabbard, Mr. Gallego, Mr. Grijalva, Ms. Michelle Lujan Grisham of New Mexico, Ms. Hahn, Mr. Hanna, Mr. Hastings, Mr. Higgins, Mr. Honda, Mr. Huffman, Mr. Israel, Mr. Kennedy, Mr. Kildee, Mr. Kilmer, Ms. Kuster, Mr. Langevin, Ms. Lee, Mr. Lewis, Mr. Loebsack, Ms. Lofgren, Mr. Lowenthal, Mrs. Lowey, Mr. Lynch, Mrs. Carolyn B. Maloney of New York, Ms. McCollum, Ms. Meng, Ms. Moore, Mr. Murphy of Florida, Ms. Norton, Mr. Pallone, Mr. Perlmutter, Mr. Peters, Ms. Pingree, Mr. Quigley, Mr. Rangel, Ms. Roybal-Allard, Mr. Sarbanes, Ms. Schakowsky, Mr. Schiff, Mr. Schrader, Mr. Scott of Virginia, Mr. Serrano, Mr. Sherman, Ms. Slaughter, Mr. Smith of Washington, Ms. Speier, Mr. Swalwell of California, Ms. Titus, Mr. Tonko, Ms. Tsongas, Mr. Van Hollen, Mr. Vargas, Mr. Veasey, Ms. Velázquez, Ms. Wasserman Schultz, Mr. Welch, Ms. Wilson of Florida, Mr. Yarmuth, Mr. Cohen, Mr. Meeks, Mr. Johnson of Georgia, Mr. Delaney, Mr. Thompson of California, Ms. Linda T. Sánchez of California, Ms. Esty, and Mr. Cooper) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To repeal the Defense of Marriage Act and ensure respect for State regulation of marriage.
	
	
		1.Short titleThis Act may be cited as the Respect for Marriage Act.
		2.Repeal of section added to title 28, United States Code, by section 2 of the Defense of Marriage
			 ActSection 1738C of title 28, United States Code, is repealed, and the table of sections at the
			 beginning of chapter 115 of title 28, United States Code, is amended by
			 striking the item relating to that section.
		3.Marriage recognitionSection 7 of title 1, United States Code, is amended to read as follows:
			
				7.Marriage
					(a)For the purposes of any Federal law in which marital status is a factor, an individual shall be
			 considered married if that individual’s marriage is valid in the State
			 where the marriage was entered into or, in the case of a marriage entered
			 into outside any State, if the marriage is valid in the place where
			 entered into and the marriage could have been entered into in a State.
					(b)In this section, the term State means a State, the District of Columbia, the Commonwealth of Puerto Rico, or any other territory
			 or possession of the United States.. 
		
